Citation Nr: 9919293	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
spondylosis at the L5-S1 levels (low back disability), 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1960 to August 1970, September 1974 to March 1975, and from 
September 1983 to January 1986, appealed that decision to the 
Board.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by pain 
and some reduction in range of motion, but is not manifested 
by neurological involvement.

2.  The veteran's COPD is not productive of moderate dyspnea.

3.  The veteran's pulmonary function tests do not reflect 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent predicted, or DLCO (SB) of 56 to 65 percent 
predicted.

4.  The veteran's hypertension is not productive of diastolic 
pressure of 110 or more, or systolic pressure of 200 or more.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative spondylosis at the L5-S1 levels have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6603 
(1996); Diagnostic Code 6604 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.1-4.14, 4.104, Diagnostic Code 
7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In this respect, a September 1986 RO rating 
decision granted service connection for the disabilities at 
issue, and the record reflects that each disability remained 
substantially static until the time of this current claim, 
received in November 1993.

I.  Low Back Disability

As a result of this claim, the RO afforded the veteran a VA 
examination in February 1994.  The veteran had 80 degrees of 
forward flexion, and 20 degrees of backward extension, with 
complaints of pain on this latter motion.  He also had 30 
degrees of bilateral lateral motion.  Mild spasm was present, 
and the veteran had a positive straight leg test.  However, 
the veteran did have 2+ knee reflexes bilaterally, and he did 
have feeling in the lower extremities.  X-rays reflected 
degenerative changes on the right L5-S1 facet and anterior 
osteophytic spurring on the L3-L5 vertebra.

In October 1996, the veteran was provided a hearing before an 
RO hearing officer.  The veteran related that he had back 
pain that ran into his legs, and that standing for extended 
periods of time exacerbated his back pain.  The veteran also 
testified that he used Ibuprofen, but with little success.  
The veteran related tremors in his back.  

In November 1996, the veteran was again provided a VA 
examination.  The examiner noted that the veteran displayed 
many cerebellar findings, which the Board now notes are not 
currently service connected.  Towards this end, the examiner 
specifically stated that the veteran had difficulty with 
range of motion studies as a result of these cerebellar 
findings.  However, with the veteran sitting in a chair, he 
was able to bend forward to about 45 degrees, and extend 
backward to 20 degrees.  Lateral flexion was 20 degrees 
bilaterally.  There was some evidence of pain on motion.  In 
contrast to the February 1994 examination, musculature of the 
back was normal, and this examiner stated that there was 
neuropathy as a result of his service-connected low back 
disorder.  

The veteran was also provided a neurological portion of a VA 
examination in November 1996, which reflected serious 
neurological problems, diagnosed as cerebellar and 
corticoastrophy.  The veteran had a wide based stance and was 
diffusely ataxic, and that examiner commented that the 
veteran required the use of a walker to ambulate because of 
his neurological problems.  Indeed, motor control was 
described as all but impossible.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

The RO has evaluated the veteran's low back disorder under 
Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome.  A 20 percent evaluation is warranted when moderate 
symptoms are exhibited, with recurring relief.  A 40 percent 
evaluation is warranted when symptoms are severe, with 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293  (1998).  More severe 
symptomatology would necessarily warrant a higher evaluation.

In light of the above, the Board finds that the preponderance 
of the evidence is against an assignment of an evaluation in 
excess of the current 20 percent disability evaluation.  In 
this respect, the evidence does not reflect that the veteran 
has significant loss of range of motion attributable to his 
low back disorder, and most recently, the veteran did not 
display spasm at the November 1996 VA examination.  
Similarly, while the veteran does have some radiculopathy, 
the examiner who performed the November 1996 examination 
specifically excluded any relationship between any current 
radiculopathy and a service-connected low back disorder.  
Rather, the examiner did note that the veteran had very 
severe nonservice-connected neurological problems, which 
caused lack of balance and the inability to adequately 
perform range of motion studies.

Ultimately, the veteran does not have neurological 
involvement due to his service-connected low back disorder, 
nor does he now have spasm.  While the veteran no doubt has 
pain, which at times becomes exacerbated on movement or 
standing for extended periods of time, and some loss of range 
of motion, each of these led to the RO's rationale behind the 
June 1994 rating decision that granted an increased 
evaluation from 10 percent to 20 percent.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In denying an increased evaluation, the Board has also 
considered the applicability of alternative diagnostic codes 
in evaluating the veteran's low back disability.  However, as 
the veteran's low back is not ankylosed, an evaluation under 
Diagnostic Code 5289 is not warranted, and similarly, as the 
veteran's limitation of motion of the lumbar spine cannot 
accurately be characterized as severe, a higher evaluation 
under Diagnostic Code 5292 is not warranted.  As a result of 
the above manifestations, the Board finds that the 
preponderance of the evidence is against the claim.  

II.  COPD

In August 1992, shortly before this current claim, the 
veteran was provided a VA pulmonary function test for 
treatment purposes.  At that time the veteran's FEV-1 was 99 
percent of the predicted value. 

As a result of this current claim, the veteran was provided 
VA pulmonary examination in March 1994.  The veteran's 
cardiopulmonary history was reviewed, as were his more recent 
problems with gait as a result of ataxia.  The veteran's 
lungs were clear to auscultation, and his heart had a regular 
rate and rhythm.  The veteran had complaints of a chronic 
cough, which the examiner attributed to chronic bronchitis as 
a result of smoking.  An X-ray of the chest taken the 
previous month reflected a cluster of benign calcifications 
in the right middle lobe, but was otherwise not remarkable.

In October 1996, the veteran was provided a hearing before an 
RO hearing officer.  The veteran related that he had 
shortness of breath and sputum.  He also indicated that he 
had to stop often and rest when walking with a walker.  
However, the veteran denied the use of medication, including 
inhalers, for treatment.  

In November 1996, the veteran was again provided a VA 
pulmonary examination.  The veteran's cardiopulmonary history 
was reviewed.  The veteran related chronic morning sputum 
production, which was usually yellowish, and some shortness 
of breath.  The veteran also reported that his walk had 
slowed on level ground, and that he did not climb stairs.  
The veteran denied paroxysmal nocturnal dyspnea or orthopnea.  
The veteran's lungs were clear to auscultation.  Pulmonary 
function studies were obtained and showed an FVC of 86 
percent of the predicted value, an FEV-1 of 86 percent of the 
predicted value, and an FVC/FEV-1 ration of 80 percent of 
predicted value.  The examiner stated that the veteran had a 
history of COPD with chronic bronchitis, but that the 
pulmonary function tests were normal at that time.  

Prior to September 5, 1996, COPD was rated under Diagnostic 
Code 6603, which evaluated emphysema.  Under that code, a 10 
percent evaluation was warranted for mild symptomatology, 
with evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  A 30 
percent evaluation was warranted for moderate symptomatology, 
with moderate dyspnea occurring after climbing one flight of 
steps or walking more than one block on a level surface; 
pulmonary function tests consistent with moderate emphysema.  
38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).  More severe 
symptomatology would necessarily have warranted a higher 
evaluation.

Effective September 5, 1996, substantive changes pertaining 
to the evaluation of cardiopulmonary disorders were made.  61 
Fed. Reg. 46728 (Sept. 5, 1996).  A 10 percent evaluation is 
now warranted when the FEV-1 is 71 to 80 percent of that 
predicted, or; FEV-1/FVC is 71 to 80 percent predicted, or; 
DLCO (SB) is 66 to 80 percent predicted.  A 30 percent 
evaluation is now warranted when the FEV-1 is 56 to 70 
percent predicted, or; FEV-1/FVC is 56 to 70 percent 
predicted, or; DLCO (SB) is 56 to 65 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6604 (1998).  Further 
restrictions in breathing would necessarily warrant a higher 
evaluation.

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court held that the revised 
regulations do not allow for their retroactive application.  
Thus, the Board cannot apply the revised criteria to 
symptomatology prior to September 5, 1996.

In light of the above, the Board finds that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 10 percent for the veteran's COPD under either set 
of diagnostic criteria.  Towards this end, while the veteran 
related at his RO hearing in October 1996 that he had dyspnea 
while walking with his walker, which is one of the criteria 
for a 30 percent evaluation under the previous schedular 
criteria, the examiner who conducted the November 1996 VA 
examination noted that the veteran's lungs were clear.  
Further, that examiner also commented that the pulmonary 
function studies reflected normal results.  Indeed, the 
results from that test showed a decrease in pulmonary 
function as compared to the August 1992 test.  As moderate 
dyspnea has not been exhibited, and as pulmonary function 
tests have not reflected moderate symptomatology, the Board 
finds that the criteria for a 30 percent evaluation under the 
schedular criteria in effect prior to September 5, 1996 have 
not been met.  It thus follows that a higher evaluation is 
not warranted under that set of criteria.

In addition, the Board finds that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 10 percent under the revised schedular criteria.  In this 
respect, the veteran has never displayed an FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent 
predicted, or; DLCO (SB) of 56 to 65 percent predicted at any 
pulmonary function test.  Accordingly, the preponderance of 
the evidence is against a higher evaluation under the revised 
criteria.

III.  Hypertension

As a result of this claim, the veteran was afforded a VA 
cardiovascular examination in March 1994.  The examiner had 
the opportunity to review the veteran's relevant history.  
The veteran's blood pressure was 150/94, and his heart had a 
regular rate and rhythm.  The veteran was taking verapamil 
and multivitamins.

In October 1996, the veteran was provided a hearing before an 
RO hearing officer. The veteran related that he was taking 
medication for his hypertension, and that his blood pressure 
readings tended to fluctuate.

In November 1996, the veteran was again provided a VA 
examination.  The veteran was not in distress and was 
oriented to all three spheres.  His pulse was 78 beats per 
minute.  Blood pressure was 148/102 while sitting, 140/96 
while supine and 134/104 while standing.  A chest X-ray 
showed a normal cardiac silhouette, and an EKG showed a 
normal sinus rhythm.

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998).  Prior to December 11, 1997, the schedular 
criteria provided that a 10 percent evaluation was warranted 
when diastolic pressure was predominantly 100 or more, while 
a 20 percent evaluation was warranted when the diastolic 
reading was predominantly 110 or more.  On December 11, 1997, 
the schedular criteria used to evaluate hypertension changed.  
The criteria now provide that a 10 percent evaluation is 
warranted when the diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more, 
or when the veteran has a history of a diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is now warranted when 
diastolic pressure is 110 or more, or systolic pressure is 
200 or more.  Higher evaluations would necessarily follow for 
even higher readings under either set of criteria.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
current 10 percent evaluation.  In this regard, at no time 
during either VA examination conducted during the pendency of 
this claim has the veteran's diastolic pressure been 110 or 
more.  Likewise, the veteran's systolic pressure has never 
been 200 or more at any time during the pendency of this 
claim.  Thus, the Board must find that the preponderance of 
the evidence is against the claim for an increased 
evaluation.


ORDER

A disability evaluation in excess of 20 percent for 
degenerative spondylosis at the L5-S1 levels is denied.

A disability evaluation in excess of 10 percent for chronic 
obstructive pulmonary disease is denied.

A disability evaluation in excess of 10 percent for 
hypertension is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

